         Case 6:16-cv-00173-RP Document 700 Filed 08/23/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

JANE DOE 1, et al.,                              §
                                                 §
       Plaintiffs,                               §
                                                             Civil Action No. 6:16-CV-00173-RP
                                                 §
v.                                               §
                                                                               Consolidated with
                                                 §
                                                                                 6:17-CV-228-RP
BAYLOR UNIVERSITY,                               §
                                                                                 6:17-CV-236-RP
                                                 §
       Defendant.                                §


               BAYLOR UNIVERSITY’S ADVISORY REGARDING
         ORDER TO PRODUCE DOCUMENTS TO THIRD-PARTY VENDOR


       The purpose of this advisory is to inform the Court that, pursuant to this Court’s Order of

June 21, 2019 (Dkt. 667), Defendant Baylor University has “produce[d] unredacted versions of the

materials added to the supplemental privilege logs between March 15, 2019, and June 20, 2019” to

the third-party vendor. Baylor submitted the vast majority of the materials by August 20, 2019. The

remaining materials were submitted to the vendor two days later, on August 22, 2019, due to an

unexpected delay in preparing the materials for submission (see Dkt. 695, Defendant’s Motion for

Extension).

                                                     Respectfully submitted,

                                                     THOMPSON & HORTON LLP

                                                     By:/s/ Lisa A. Brown
                                                     State Bar No. 03151470
                                                     lbrown@thompsonhorton.com

                                                     Phoenix Tower, Suite 2000
                                                     3200 Southwest Freeway
                                                     Houston, Texas 77027-7554
                                                     713.554.6741
                                                     713.583.7934 fax




                                                                                            PAGE 1
Case 6:16-cv-00173-RP Document 700 Filed 08/23/19 Page 2 of 3



                                 Holly G. McIntush
                                 State Bar No. 24065721
                                 400 West 15th Street, Suite 1430
                                 Austin, Texas 78701
                                 512.615.2350
                                 512.682.8860 fax
                                 hmcintush@thompsonhorton.com

                                 WEISBART SPRINGER HAYES LLP
                                 Julie A. Springer
                                 State Bar No. 18966770
                                 jspringer@wshllp.com
                                 Sara E. Janes
                                 State Bar No. 24056551
                                 sjanes@wshllp.com
                                 Geoffrey D. Weisbart
                                 State Bar No. 21102645
                                 gweisbart@wshllp.com

                                 212 Lavaca Street, Suite 200
                                 Austin, Texas 78701
                                 512.652.5780
                                 512.682.2074 fax

                                 COUNSEL FOR DEFENDANT
                                 BAYLOR UNIVERSITY




                                                                    PAGE 2
          Case 6:16-cv-00173-RP Document 700 Filed 08/23/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing advisory was served upon all
counsel of record on August 23, 2019, via the Court’s ECF/CMF electronic service system as
follows:

        Mr. Chad W. Dunn                                  Via ECF: chad@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        3303 Northland Drive, Suite 205
        Austin, Texas 78731

        Mr. K. Scott Brazil                                Via ECF: scott@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        13231 Champion Forest Drive, Suite 460
        Houston, Texas 77069

        Mr. Jim Dunnam                                 Via ECF: jimdunnam@dunnamlaw.com
        DUNNAM & DUNNAM, L.L.P.
        4125 West Waco Drive
        Waco, Texas 76710



                                                 /s/ Holly G. McIntush
                                                     Holly G. McIntush



 4835-4593-5010, v. 1




                                                                                              PAGE 3
